Citation Nr: 1810898	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  07-21 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent from October 3, 2004, and in excess of 40 percent from February 12, 2014, for service-connected degenerative joint disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for degenerative joint disease of the thoracolumbar spine and assigned an initial 20 percent rating, effective October 3, 2004.  In April 2015, the RO increased the Veteran's rating to 40 percent as of February 12, 2014.  Jurisdiction is currently with the RO in Oakland, California.  The Veteran filed a timely notice of disagreement in August 2006.

In October 2016, the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge at the Regional Office in San Antonio, Texas.  A transcript of the hearing is associated with the claims file.  After the hearing, the Veteran submitted additional evidence and waived initial RO consideration. 

In May 2017, the Board remanded the case for further development of the record, including obtaining outstanding records and a VA examination and medical opinion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2017, the Board remanded the claim so that outstanding private treatment records could be requested, and so that a VA examination could be obtained that tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  See 38 C.F.R. § 4.59.

The RO requested that the Veteran provide information concerning outstanding private treatment records and notified him that he had been scheduled for a VA examination.  See May 2017 letter to the Veteran.  However, the Veteran did not respond to the request for information and did not appear at his examination.  

In August 2017, the RO attempted to contact the Veteran at several phone numbers to inquire as to why did he not report for his VA examination, but the RO was unable to reach the Veteran.  See VA Form 21-0820 (Report of General Information).  VA treatment records associated with the Veteran's claims file reflect that phone numbers for the Veteran had been disconnected.  See February 2017 VA treatment records.  In a July 2017 message to his physician, the Veteran provided a new cellular phone number and work contact number.  The phone numbers provided by the Veteran in July 2017 are not the same phone numbers the RO used to attempt to contact the Veteran in August 2017.  

It is not clear whether the RO made an attempt to contact the Veteran using his updated phone numbers.  Therefore, the Board finds that a remand is warranted for an additional attempt to contact the Veteran and schedule him for a VA examination and to obtain outstanding private treatment records.  

The Board notes that the duty to assist is not always a one-way street, or a blind alley, and that the Veteran must be prepared to cooperate with the VA's efforts to provide an adequate medical examination and obtain outstanding private treatment records.  See Olson v. Principi, 3 Vet. App. 480, 483 (1992).

Any outstanding VA treatment records and private treatment records identified by the Veteran should be obtained.  The most recent VA treatment records on file are dated in July 2017.


Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request the appropriate release to obtain the Veteran's relevant private treatment records from Kaiser Permanente.  

Associate all records obtained with the claims file.  If any identified records are unavailable or cannot be obtained, inform the Veteran and his representative and give the Veteran an opportunity to submit such information. 

If the Veteran does not wish to submit records from Kaiser Permanente, a note of this should be made in the claims file. 

2.  Obtain and associate with the Veteran's claims file any VA treatment records dated since July 2017 and any private treatment records identified by the Veteran.

3.  Then, schedule the Veteran for a VA examination to assess the current severity of the Veteran's thoracolumbar spine disability.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must conduct any testing deemed necessary and provide all findings such as range of motion, stability, etc.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must pay particular attention to the following: 

(a)  The examination must include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The examiner should note at what degree motion of pain begins and ends.

(b)  The examiner must provide an opinion on additional loss of range of motion due to pain, weakness, fatigability, and/or incoordination.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.

(c)  The examiner must provide an opinion as to whether there is additional loss of range of motion during flare-ups and after repetitive use.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups and repetitive use, the examiner should explain why.  The examiner should note at what degree of motion pain begins and ends during flare-ups and after repetitive use.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles. 
If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




